DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 02/26/2021 is acknowledged.
Applicant’s election of Species A3, B1, C2, D2 and E1 in the reply filed on 02/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3-6 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: reference character “102” has been used to designate both chamber wall (page 2) and remote plasma source (page 10); reference character “108” has been used to designate both Faraday shields (page 2) and power supply (page 11); reference character “110” has been used to designate both a coil (page 2) and gas inlet (page 11).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference numbers 102, 108 and 110, that are mentioned in paragraph 0003 of the instant claimed invention. It should be noted that the reference numbers used in page 2-paragraph 0003 of the instant claimed invention, are mentioned with respect to a drawing of a cited prior art and which is not included in the instant claimed invention.  The examiner suggests the deletion of all the reference numbers in paragraph 0003 of the instant claimed invention.  Alternatively, applicant could add a drawing showing the prior art apparatus.  If applicant choose to add the drawing showing the prior art apparatus, such drawing must be label “Prior Art” and should not contain reference numbers used in the drawings showing the instant claimed invention.  	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference numbers 106 (page 10); 108 (pages 11-12); 110 (page 11); 114 (page 11); 202 (page 12); 212 (page 12); 214 (page 12).

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 716 (fig. 7); 1900 (fig. 19); and 2200 (fig. 22).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In specific, the limitation “inner portion” has been interpreted as disclosed in paragraph 0049 and reference number 602 in Fig. 6 of the specification.  The limitation “conductive middle portion” has been interpreted as disclosed in paragraph 0049 and reference number 604 in Fig. 6 of the specification.  Additionally, the limitation “outer portion” has been interpreted as disclosed in paragraph 0049 and reference number 606 in Fig. 6 of the specification.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-2, 7, 9-12 and 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Once a limitation is introduced in a claim sequence subsequent use of that limitation must use either --the-- or --said--, or be appropriately differentiated to represent a different limitation, note that the term “a dielectric” is used in claim 1-line 5, but it was already introduced in claim 1-line 4.  Clarification and/or correction are/is required.
	The term “the dielectric” in claim 7-line 2 is confusing because it is not clear to which dielectric the applicant is referring to.  It should be noted that claim 1 recites the term “a dielectric” in line 4 and also in line 5.  For purposes of examination, the examiner would read the limitation “the dielectric” in claim 7-line 2, as referring to either one of the dielectrics recited in claim 1-line 4 and claim 1-line 5.  Clarification and/or correction are/is required.
	Once a limitation is introduced in a claim sequence subsequent use of that limitation must use either --the-- or --said--, or be appropriately differentiated to represent a different limitation, note that the term “a dielectric” is used in claim 19-line 5, but it was already introduced in claim 19-line 4.  Clarification and/or correction are/is required.
	The term “the dielectric” in claim 22-line 1 is confusing because it is not clear to which dielectric the applicant is referring to.  It should be noted that claim 19 recites the 
	Once a limitation is introduced in a claim sequence subsequent use of that limitation must use either --the-- or --said--, or be appropriately differentiated to represent a different limitation, note that the term “a dielectric” is used in claim 24-line 6, but it was already introduced in claim 24-line 4.  Clarification and/or correction are/is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Khater et al., US 2002/0023899.

With respect to claim 2, it should be noted that the conductive middle portion of the apparatus of Khater et al. comprise an electrical connection for grounding (see, for example, fig. 1).  
Regarding claim 7, it should be noted that Khater et al. further discloses that the outer portion 140 is formed of a dielectric that is electrically insulating and thermally conductive (see, for example, paragraph 0029).  
Concerning claim 9, it should be noted that the one or more magnetic-field-passage windows 152 of the apparatus of Khater et al. are elongated along a longitudinal axis of the cylindrical chamber (see, for example, figs. 5a-6d).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10-12, and 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khater et al., US 2002/0023899 in view of Tomasel et al., US 2008/0127893.
. 

Claim 1-2, 7, 9-12, and 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomasel et al., US 2008/0127893 in view of Khater et al., US 2002/0023899, or Hama, US 6,149,760, or Horioka et al., US 6,132,551.
Tomasel et al. shows the invention as claimed including a remote plasma source chamber 100 configured for coupling to a processing chamber 120, the remote plasma source chamber comprising: a cylindrical chamber having: an inner portion comprising a dielectric 130/230/430; an outer portion 120/220/320/420 comprising a dielectric; and a conductive coil 110/210/310/410 arranged outside but in contact with the cylindrical chamber, the conductive coil including a first end and a second end; (see, for example, figs. 1-4 and their descriptions).


With respect to claims 2, 23 and 25, it should be noted that the conductive middle portions of the apparatuses of Khater et al. (see, for example, fig. 1), Hama (see, for example, fig. 1) and Horioka et al. (see, for example, fig. 2) comprise an electrical 
Regarding claims 7, 22 and 24, it should be noted that Tomasel et al. further discloses that the inner portion 130/230/430 is formed of a dielectric that is electrically insulating and thermally conductive (see, for example, paragraph 0030); and that the outer portion 120/220/320/420 is formed of a dielectric that is electrically insulating and thermally conductive (see, for example, paragraph 0027).  
Concerning claims 9, 19 and 24, it should be noted that the one or more magnetic-field-passage windows 152 of the apparatus of Khater et al. are elongated (see, for example, figs. 5a-6d).  Also, the one or more magnetic-field-passage windows 148 of the apparatus of Hama are elongated (see, for example, figs. 2 and 4).  Additionally, the one or more magnetic-field-passage windows of the apparatus of Horioka et al. are elongated (see, for example, figs. 6 and 8-9).  Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the apparatus of Tomasel et al. modified by Khater et al. or Hama or Horioka et al., would comprise the claimed one or more magnetic-field-passage windows elongated along a longitudinal axis of the cylindrical chamber.  
With respect to claims 10-12, 19-21 and 24, it should be noted that the conductive coil 110 of the apparatus of Tomasel et al. makes a single turn around the cylindrical chamber, follows a circumferential path around the cylindrical chamber rather than a helical path, and has a wider cross section measured along a longitudinal .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Blalock discloses a plasma apparatus comprising a chamber wall having an inner portion 14 comprising a dielectric, a conductive middle portion 26, and an outer portion 12a comprising a dielectric (see fig. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430.  The examiner can normally be reached on Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



March 22, 2021